DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 16 December 2021 has been entered; claims 1, 3, and 6-18 remain pending.

Response to Arguments
	The 112(b) and Double Patenting rejections have been withdrawn in light of Applicant’s amendments to the claims and filing of an approved Terminal Disclaimer. 
Applicant’s arguments regarding Coffman on Pages 7-8 of the Remarks, the Examiner has set forth a new rejection of claims 1, 3, 6, and 7 under 35 USC 102(a)(1), as Coffman teaches an embodiment of spherical silica particles having the recited size, surface area, shape, and pore size, as discussed below in detail. The late citation of this embodiment is regretted. 
	Applicant’s arguments regarding the 103 rejection over Liu on Pages 11-12 of the Remarks have been fully considered but are not found to be persuasive with respect to apparatus claim 8-14 and silica particle claims 15-18, as “supported liquid extraction” is merely considered an intended use, and because the claim still uses the transitional language “consisting essentially of”. Applicant states that Paragraph [0006] of the Specification discloses that synthetic silica particles, as compared to diatomaceous earth, has benefits for SLE; however, the Examiner submits that the neither the apparatus of claim 8 nor the particles of claim 15 are limited to supported liquid extraction applications.  Additionally, Liu teaches synthetic silica particles, not diatomaceous earth. The covalent attachment of polymeric molecules in Liu is within the scope of “consisting essentially of” silica, and there is no evidence 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman et al. (U.S. Patent # 5906747), hereinafter, “Coffman”.
With respect to claims 1, 3, and 6, Coffman discloses porous silica particles indicated as “X-015” having a surface area of 25 m2/g (discrete value within “less than about 30 m2/g”), ranging in size from 40 to 100 microns (discrete range within “30 to 150 micron”) and a pore size of 1250Å (“greater than about 500Å”), and wherein the media is in the form of a bead (“substantially uniform spherical shape and diameter”) (Column 32, lines 55-60; Column 36, lines 7-12). The silica particles are made up of unmodified silica; meeting the limitations “synthetic silica particles consisting of silica”.
Regarding the preamble limitations “packing material for supported liquid extraction”, the Examiner submits that these intended use limitations are not given patentable weight. The porous silica particles taught by Coffman are capable of acting as a packing material for SLE and as a sorbent media as claimed. Regarding the limitations “in the supported liquid extraction”, these limitations fail to limit the composition or structure of the recited packing material, and therefore are not given patentable weight.
Regarding claim 7, Coffman is silent with respect to the recited water-holding capacity; however, it has been held that if the composition is the same, it must have the same properties In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO # 2016/115101) in view of Teledyne (“Overview of Silica Column Sample Loading Techniques”, 2012, Pages 1-4), hereinafter “Liu” and “Teledyne”.
With respect to claims 8-10 and 13, Liu teaches a liquid chromatographic stationary phase and solid phase extraction material (Page 1, Paragraph 1) comprising spherical silica particles (“substantially uniform particle shape; “substantially uniform diameter across a 2/g and a pore size of 1000 A, “greater than about 500 A” (Phase 14: Page 40; Phase 22: Page 46; Phase 26; Pages 49-50; Phase 30: Pages 52-53). The Examiner submits that 30 m2/g is considered to be within the limitations “less than about 30 m2/g”.
Liu does not teach that the sorbent media in the embodiment discussed above is positioned within a container in an apparatus as claimed, but does teach in the general disclosure that the spherical silica particle sorbent media is disposed in a column in which the
spherical silica particles are packed (i.e., an apparatus comprising a container with sorbent
spherical silica particles disposed therein) (Page 1, Paragraph 1; Page 9, first full paragraph). It
would have been obvious to one of ordinary skill in the art to consult the entire disclosure of Liu
to determine how to use the disclosed spherical silica particle sorbent media.
	Liu does not specifically teach the collection vial; however, Teledyne teaches that the fractions from silica column chromatography, for example, are collected in 25 mm tubes (“vials”) that are “coupled” to the column. It would have been obvious to consult the art of silica columns to determine relevant vials and other equipment needed to use the particles of Liu in a column. 
The limitations “for supported liquid extraction” merely refer to an intended use of
the recited packing material, and are not given patentable weight in apparatus claim 8. It is
submitted that the spherical silica particles of Liu are capable of being used for supported liquid
extraction. 
The limitations “consisting essentially of” limits the scope of a claim to the specified
materials or steps “and those that do not materially affect the basic and novel characteristic(s)”
of the claimed invention. MPEP 2111.03 [R-3], In re Herz, 537 F.2d 549, 551-52, 190 USPQ
461, 463 (CCPA 1976) (emphasis in original). There is nothing in Liu which indicates that the disclosed media is incompatible with a supported liquid extraction application. Furthermore, use in supported liquid extraction is merely an intended use that not limiting on the components or structure of the apparatus.
With respect to claims 11, 12, and 15-17, Liu does not specifically teach the recited particle sizes in the embodiment discussed above, but does teach that the particles can range in size from 1 to 500 um in the general embodiment (Page 33, Paragraph 2), overlapping “about 30-150 µm” and “greater than about 200 µm”. It would have been obvious to one of ordinary skill 
Regarding claim 18, Liu is silent with respect to the recited water-holding capacity;
however, it has been held that if the composition is the same, it must have the same properties
(see MPEP § 2112.01, Il.). Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of
proof then shifts to the applicant to provide objective evidence to the contrary. See In re
Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO #
2016/115101) and Teledyne as applied to claim 8 above, and further in view of Anspach et al. (U.S. Patent Publication # 2014/0124444), hereinafter referred to as “Liu”, “Teledyne”, and “Anspach’ in the rejection below.
	With respect to claim 14, Liu does not specifically teach the first and second layers of
porous frit composition as claimed.
	Anspach teaches metal fiber frits 10 which act as a physical filter (i.e., are porous)
positioned within a column/container on opposite sides of media (Abstract; Paragraphs [0016,
0021, 0022]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to add the frits of Anspach to the column of Liu because Liu teaches that the
disclosed chromatography columns are used in HPLC applications, and Anspach teaches that
the disclosed first are suitable for use with HPLC columns (Paragraph [0042]) and retain media

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (U.S. Patent # 5906747), hereinafter, “Coffman”.
With respect to claims 15-17, Coffman discloses porous silica particles indicated as “X-015” having a surface area of 25 m2/g (discrete value within “less than about 30 m2/g”), ranging in size from 40 to 100 microns (discrete range within “30 to 150 micron”) and a pore size of 1250Å (“greater than about 500Å”), and wherein the media is in the form of a bead (“substantially uniform spherical shape and diameter”) (Column 32, lines 55-60; Column 36, lines 7-12). The silica particles are made up of unmodified silica; meeting the limitations “synthetic silica particles consisting essentially of silica”.
Coffman does not teach silica particles having a particle size of 200 µm or greater in the embodiment discussed above. 
In the general embodiment, Coffman discloses that the silica particles can have a preferable size range of 10-300 µm (Column 17, lines 32-38), overlapping “200 µm or greater”.
Coffman and the claims differ in that Coffman does not teach the exact same proportions for the silica particle size as recited in the instant claims; however, one of ordinary skill in the art prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	Regarding claim 18, Coffman is silent with respect to the recited water-holding capacity; however, it has been held that if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778 
14 March 2022